    Case 2:19-cv-04600-AB-MAA Document 25 Filed 07/18/19 Page 1 of 2 Page ID #:110


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA                                      JS-5

                                   CIVIL MINUTES - GENERAL


    Case No.:       CV 19-04600-AB (MAAx)                              Date: July 18, 2019


    Title:      Patrick Branson v. Stephanie Branson et al.



    Present: The Honorable        ANDRÉ BIROTTE JR., United States District Judge
                     Carla Badirian                                       N/A
                     Deputy Clerk                                    Court Reporter

        Attorney(s) Present for Plaintiff(s):             Attorney(s) Present for Defendant(s):
                    None Appearing                                  None Appearing

    Proceedings:           [In Chambers] Order Reopening Case

       On June 10, 2019 pro se Plaintiff Patrick Branson (“Branson”) filed a Motion for
Injunction (Dkt. No. 9). The hearing was set for July 12, 2019. On June 19, 2019,
Branson filed a Motion to Amend Preliminary Injunction”. (Dkt. No. 17) The hearing
was set for July 19, 2019. On July 12, 20191, the Court held a hearing on pro se Plaintiff
Patrick Branson’s (“Branson”) Motion for Injunction. No party appeared on the matter,
so the Court dismissed the case. In its written order (Dkt. No. 22), the Court also
expressed concerns about subject matter jurisdiction on the basis of Plaintiff’s pleadings.

     On July 17, 2019, the Court received a Notice of Intent to Appeal and File Official
Complaint Against Judge for 5th Ammendment [sic] Violation. (Dkt. No. 23). In this
document, Branson accused the Court of “Dishonest Influence.” (Id. at 2).

      Also on July 17, 2019, Branson filed a First Amended Notice of Intent to Appeal
and File Official Complaint Against Judge for 5th Ammendment [sic] Violation. (Dkt.

1
 In the Court’s Motion to Dismiss (Dkt. No. 22), the Court erroneously stated the
hearing date was July 15, 2019.
CV-90 (12/02)                            CIVIL MINUTES – GENERAL               Initials of Deputy Clerk: CB
  Case 2:19-cv-04600-AB-MAA Document 25 Filed 07/18/19 Page 2 of 2 Page ID #:111

No. 24). As gleaned from this filing, Branson believed that the hearing set for July 12,
2019 had been vacated upon filing of his Motion to Amend Preliminary Injunction.
However, the July 12, 2019 hearing was still set, and Plaintiff did not appear.

      Nevertheless, the Court acknowledges that this confusion has prevented Plaintiff
from attending a hearing. Accordingly, the Court reopens Plaintiff’s case and the
hearing set for July 19, 2019 at 10:00 am is reinstated.


         IT IS SO ORDERED.




CV-90 (12/02)                      CIVIL MINUTES – GENERAL              Initials of Deputy Clerk: CB
